     Case 4:19-cr-00614-DCB-LAB Document 27 Filed 02/11/20 Page 1 of 3




 1   JON M. SANDS
     Federal Public Defender
 2   JORDAN PERRY MALKA
     Assistant Federal Public Defender
 3   State Bar No. 6321055 (Illinois)
     407 W. Congress St., Suite 501
 4   Tucson, AZ 85701
     Telephone: (520) 879-7500
 5   jordan_malka@fd.org
     Attorney for Defendant
 6
                            IN THE UNITED STATES DISTRICT COURT
 7
 8                             FOR THE DISTRICT OF ARIZONA

 9      United States of America,                            CR19-00614-001-DCB-LAB
10                                                           CR18-00439-DCB-LAB
               Plaintiff,
11                                                        SENTENCING MEMORANDUM
        v.
12
13      Jaime Gallegos,
14             Defendant.
15
16           Defendant, Jaime Gallegos, through defense counsel, Jordan Perry Malka, Assistant

17   Federal Public Defender, hereby offers this Sentencing Memorandum for the Court’s

18   consideration at the time of sentencing on February 19, 2020.

19
             RESPECTFULLY SUBMITTED:                  February 11, 2020.
20
                                                      JON M. SANDS
21                                                    Federal Public Defender
22
23                                                    /s/Jordan Perry Malka
                                                      JORDAN PERRY MALKA
24                                                    Assistant Federal Public Defender
25
26
27
28
     Case 4:19-cr-00614-DCB-LAB Document 27 Filed 02/11/20 Page 2 of 3




 1                                       MEMORANDUM

 2          Mr. Gallegos asks the Court to consider his personal history and characteristics, his

 3   sincere feelings of remorse, and his reasons for absconding while on pretrial release at the

 4   time of sentencing. Lastly, he asks this Court to take mercy on him.

 5          Mr. Gallegos has spent his entire adult life addicted to alcohol and drugs. At 13

 6   years old, he started drinking alcohol and using marijuana. By 15, he was smoking
     marijuana daily. At 17, he became hooked on cocaine. Then, at 39, he started using
 7
     methamphetamine daily. It is without a doubt that his addiction to these heavy substances
 8
     influenced his decisions in his life – good or bad, and they have severely and permanently
 9
     altered Mr. Gallegos’s behavior. 1 Until his arrest in this case, Mr. Gallegos had not
10
     addressed his addiction, or his behavior while using, for at least 15 years. He has also not
11
     been sober for consecutive months at a time since he was 13 years old. Mr. Gallegos is
12
     now 43.
13
            Mr. Gallegos has accepted responsibility for his actions in the misprision case.
14
     Although Mr. Gallegos did not wake up on February 23, 2018 prepared to transport
15
     marijuana, he accepts that over the course of that day he acquired knowledge that the co-
16
     defendant was committing a felony – possession with intent to distribute marijuana – and
17
     that he failed to inform the authorities of that known offense. For that, he is apologetic.
18
            Regarding the failure to appear offense, Mr. Gallegos relapsed while on pretrial
19
     release and absconded out of both embarrassment and fear of the consequences to follow,
20
     i.e., pretrial revocation. Mr. Gallegos submitted to approximately 52 urinalysis tests while
21
     on release, and he only failed three – one for alcohol use and two for drug use. Although
22
     Mr. Gallegos is aware that relapse is a major part of the addiction recovery process (he
23   learned this by graduating from Community Bridge’s intensive three month drug treatment
24   program), he was so overwhelmed by the fact that he failed himself and all of his hard work
25   to stay sober, G-d and his church, and his family, that he left and once more watched his
26
27          1
              Mr. Gallegos is prescribed to quetiapine fumarate to treat schizophrenia and
28   bipolar disorder. PSR, ¶ 81. This is most likely because he “heard loud screaming voices
     in his head . . . [and] reported seeing shadow people.” Id.


                                                   2
     Case 4:19-cr-00614-DCB-LAB Document 27 Filed 02/11/20 Page 3 of 3




 1   life spiral out of control.

 2          Ultimately, the factors in this case militate against a within-guidelines sentence. Mr.

 3   Gallegos has fully accepted responsibility for his conduct here. He prays that this Court

 4   take mercy on him and impose a sentence of 12 months and one day.

 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
